DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 9/22/2021 has been received and entered in to the case. 
	Claim 2-3 has/have been canceled, claim 10 is/are newly added, and claims 1 and 4-10 have been considered on the merits. All arguments have been fully considered. 
	The claim rejections under 35 USC §102/103 have been withdrawn due to the instant amendment. 
	The claim rejection under 35 USC §101 has been modified in order to address newly added limitations.
	The double patenting rejection has been modified in order to address new limitations and claim 10.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 4-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) hi/CD26lo lung progenitor cells and a pharmaceutically acceptable carrier. According to the instant specification, the population of CD47hi/CD26lo lung progenitor cells appears to be isolated from lung primordial progenitors differentiated from induced pluripotent stem cells. The claimed lung primordial progenitors are differentiated from iPSCs, and are Nkx2.1 positive. It is known in the art that Nkx2.1-positive lung epithelial primordial progenitors are naturally occurring in an animal including mouse, and these multipotent Nkx2.1-positive lung epithelial primordial progenitors of the foregut endoderm are thought to be the developmental precursors to all adult lung epithelial lineages (Ikonomou et al. 2020). According to Ikonomou et al., the Nkx2.1-positive lung epithelial progenitors in vivo also express SOX2 and HOXA4 as the claimed cells (see Fig. 4; p.4, 1st col. last para.). Ikonomou et al. teach that Dpp4 (CD26) was significantly downregulated in the lung primordial cell population (p. 4, 2nd col., 1st para.), consistent with the claimed marker expression of CD26lo. While these Nkx2.1-positive lung epithelial primordial progenitor cells are not particularly CD47hi lung progenitor cells, however, it is considered that these cells would inherently present as a subset of the Nkx2.1-positive lung epithelial primordial progenitor cells, particularly in the absence of any evidence to the contrary. Thus, the claimed product is directed to a judicial exception, a product of nature. It is noted that claim 8 discloses that the CD47hi/CD26lo lung progenitor cell or the lung primordial progenitor cell is engineered to comprise at least one genomic modification. While it appears that this particular limitation requires any genomic modification in the claimed cell, however, there is no indication whether such genomic modification changes characteristics/properties of the claimed cell, and the claimed genomic 
Regarding claim 1 disclosing a pharmaceutically acceptable carrier, or claim 2 disclosing a scaffold comprising a semi-synthetic or synthetic polymer, they are not considered to make the judicial exception significantly different from those in nature. Furthermore, under the broadest reasonable interpretation, the carrier could be any physiological solution or water, or a biological fluid, which is a natural product. Further, there is no indication showing that the combination of the naturally occurring cells with a carrier or a scaffold would necessarily make the cells significantly different from those in nature. While the “scaffold” is further limited to be a semi-synthetic or synthetic polymer, however, this does not necessarily exclude them as a part of natural product. For example, the ECM proteins can be synthetic. Thus, under the broadest reasonable interpretation, the “scaffold” as claimed is not significantly different from those naturally occurring ECM proteins. Even if the scaffold is considered as a product that is not present in nature, the analysis of judicial exception for a natural product is based on the nature-based product of the cells since there is no corresponding composition comprising the nature-based product and a non-nature-based scaffold, and the inquiry is whether the combination of the naturally occurring cells and the scaffold would change the characteristics of the cells significantly more than the cells without the scaffold. There is no convincing evidence supporting that the presence of scaffold (any scaffold) would necessarily change the characteristics of the claimed cells, judicial exception (Step 2A Prong I: YES).

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because those discussed above, i.e. a pharmaceutically acceptable carrier or a scaffold, does not add significantly more to the judicial exception, rather they are considered well-known, routine, and conventional aspects for the cells without any specific configuration, and thus, highly generalized.
Based on the above discussion, it is determined that the claimed product is directed to an ineligible subject matter under 35 USC §101.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,590,392 in view of . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘392 patent disclose a method of producing airway epithelial organoids using a population of NKX2-1 lung epithelial progenitors expressing NKX2-1, CD47 and CD26 (i.e. NKX2-1+, CD47hi, CD26lo cells). The NKX2-1 lung epithelial progenitors of the ‘392 patent are the same as the cell population of the instant application, and thus, the cells of the ‘392 patent would inherently possess the characteristics of the claimed cells. Regarding the purity, the step of obtaining a population of NKX2-1 lung epithelial progenitors expressing NKX2-1, CD47 and CD26 as disclosed in the ‘392 patent would be carried out by using flow cytometer, the resulting NKX2-1 lung epithelial progenitors expressing NKX2-1, CD47 and CD26 would be sufficiently pure as claimed. Regarding carrier or scaffold, while the claims of the ‘392 patent do not particularly disclose the limitation, however, it is well known in the art that a pharmaceutically acceptable carrier and/or a scaffold is used in tissue engineering using lung progenitor cells according to Rajagopal et al. Regarding the scaffold comprising a semi-synthetic or synthetic polymer (claim 1) or the composition being formulated for aerosol administration comprising a propellant (claim 10), the claims of the ‘391 patent do not teach the limitation. However, Rajagopal et al. teach a scaffold being synthetic (para. 26) and a formulation comprising lung progenitor cells for an aerosol delivery which  comprises an appropriate propellant material (para. 301). Thus, it would have been obvious to a person skilled in the art to use a pharmaceutically acceptable carrier and/or a synthetic scaffold; or formulated for aerosol delivery comprising a propellant taught by Rajagopal et al. for the NKX2-1 lung .
Therefore, the claims of the ‘392 patent in view of Rajagopal et al. render the instant claims obvious.

Response to Arguments
As indicated above, the claim rejections under 35 USC §112 and 102/103 have been withdrawn based on the instant amendment.
Regarding the claim rejection under 35 USC §101, Applicant's arguments filed 9/22/2021 have been fully considered but they are not persuasive. As discussed in detail in the above claim rejection, the instant amendment does not necessarily render the claimed composition as an eligible subject matter. Applicant argued that the claims as a whole are directed to a population of cells comprising at least 90% CD47hi/CD26lo lung progenitor cells on a scaffold comprising synthetic or semi-synthetic polymers, and such cells are not found in nature in such proportions as evidenced by the inability to adequately isolate lung progenitor cells in amounts that can be used as a therapeutic treatment. Applicant alleged that one skilled in the art will readily recognize that such cellular interactions can permit the formation of higher order lung structures such as organoids. Applicant argued that the scaffold as a semi-synthetic or synthetic polymer does not encompass naturally occurring ECM components.
The Examiner respectfully disagrees with the applicant’s arguments. In an attempt to overcome the 101 rejection, applicant has amended the limitations directed to the scaffold comprising a semi-synthetic or synthetic polymer (claim 1). It is also 
Regarding the double patenting rejection, applicant stated that a terminal disclaimer is filed in the response (p.6). However, there is no record of any terminal 
 
Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/           Primary Examiner, Art Unit 1632